Citation Nr: 0942072	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  06-31 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel






INTRODUCTION

The Veteran had active service from September 1969 to 
September 1971, with service in the Republic of Vietnam from 
April 1970 to March 1971.  The Veteran was awarded a Combat 
Infantryman Badge (CIB) among other decorations.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2005 by the 
Department of Veterans Affairs (VA) Columbia, South Carolina, 
Regional Office (RO).

The Veteran's claim was previously before the Board in March 
2009 and was remanded for additional evidentiary development.  
The requested development was completed and the Veteran's 
claim is before the Board for final appellate consideration. 


FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by significant 
depression with decreased motivation, interest, energy, and 
concentration; flashbacks; vivid recollections of combat; 
disturbing dreams; nightmares with intense, episodic anxiety; 
weight gain; impaired sleep; difficulty completing work-
related duties; feelings of guilt; social isolation; anxiety; 
ponderous, slow, and sleepy speech; hypervigilance; numbing; 
dysphoric mood and constricted affect; and frequent suicidal 
ideation with occasional plan.

2.  The Veteran's PTSD is not manifested by total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives, own occupation, or own name.

CONCLUSION OF LAW

The criteria for an initial evaluation of 70 percent for 
PTSD, but not higher, have been met for the entire period of 
time covered by the appeal.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.130, Diagnostic Code 9411 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran in this case contends that he is entitled to a 
higher initial disability evaluation for his service-
connected PTSD.  The RO originally granted service connection 
for PTSD in the June 2005 rating decision on appeal and 
evaluated the Veteran's psychiatric disability as 50 percent 
disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411, 
effective October 4, 2004.  The Veteran was notified of this 
decision and timely perfected this appeal.

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred in or 
aggravated by military service and the residual conditions in 
civilian occupations.  38 U.S.C.A.§ 1155 (West 2002); 38 
C.F.R. §§ 3.321(a), 4.1 (2009).  It is not expected that all 
cases will show all the findings specified; however, findings 
sufficiently characteristic to identify the disease and the 
disability and coordination of rating with impairment of 
function will be expected in all instances.  38 C.F.R. § 4.21 
(2009).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the Veteran's claim is to be considered.  In 
initial ratings cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged ratings."  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  The 
Board has considered staged ratings in this case, but, as 
will be further discussed below, the evidence does not show a 
variance in the signs and symptoms of the Veteran's service-
connected PTSD during the claim period such that staged 
ratings are for application in this case.

Generally, "pyramiding," the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided.  38 C.F.R. § 
4.14 (2009).  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.

When evaluating a mental disorder, consideration shall be 
given to the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's 
capacity for adjustment during periods of remission.  The 
evaluation will be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  It is the 
responsibility of the rating specialist to interpret 
examination reports in the light of the whole recorded 
history, reconciling the various reports into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2, 4.126 
(2009).

Global assessment of functioning (GAF) scores, which reflect 
the psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health, are 
also useful indicators of the severity of a mental disorder.  
See Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.) (DSM-IV).  GAF scores ranging between 71 to 80 
reflect symptoms, if present, that are a transient and 
expectable reaction to psychosocial stressors (e.g., 
difficulty concentrating after family argument), no more than 
slight impairment in social, occupational, or school 
functioning (e.g. temporarily falling behind in schoolwork). 
GAF scores ranging between 61 to 70 reflect mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally indicate that the individual is functioning pretty 
well, and has some meaningful interpersonal relationships.  
Scores between 51 to 60 are indicative of moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  GAF 
scores between 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  Scores between 31 to 40 indicate impairment 
in reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work).  

Under the provisions of 38 C.F.R. § 4.130 (2009), a 50 
percent evaluation is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened effect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, including 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  Id.    

A 100 percent rating is not warranted unless there is total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives, own occupation, or own name.  Id. 

Use of the phrase "such symptoms as," followed by a list of 
examples, provides guidance as to the severity of symptoms 
contemplated for each rating, in addition to permitting 
consideration of other symptoms, particular to each Veteran 
and disorder, and the effect of those symptoms on the 
Veteran's social and work situation. Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002).

Associated with the claims file is a letter from E. H., Jr., 
M.D. dated December 2004 in support of the current claim.  
According to Dr. H., he treated the Veteran for generalized 
anxiety disorder with elements of panic disorder without 
agoraphobia since October 1999.  Prior to that time, the 
Veteran was treated privately by "Dr. A." since 1975.  Dr. 
H. further noted that the Veteran reported "symptoms of 
PTSD," to include depression, flashbacks, disturbing dreams, 
and nightmares with intense episodic anxiety.  Dr. H. also 
related numerous in-service stressful events as described by 
the Veteran and concluded that the Veteran "does indeed 
describe convincing signs and symptoms of chronic post 
traumatic stress disorder."  

The Veteran also received private psychiatric care from "Dr. 
N.."  In December 2005, for instance, Dr. N. noted that the 
Veteran had PTSD with episodic anxiety.  The Veteran reported 
subjective symptoms of vivid recollections, flashbacks, 
nightmares, and depression with decreased motivation, 
interest, energy, and concentration.  Though not suicidal at 
the time of the examination, Dr. N. noted that the Veteran 
expressed suicidal thoughts in the past.  The Veteran denied 
hallucinations or delusions.  The impression was PTSD.    

The Veteran was afforded a VA Compensation and Pension (C&P) 
PTSD examination in April 2005.  The examiner described in 
detail the Veteran's social and educational history, along 
with his employment history.  It was noted at the time of the 
examination that the Veteran worked as a county vehicle 
operator.  The examiner also noted that the Veteran was 
prescribed Xanax.  The Veteran indicated that "over the last 
year, there have been less than four days that I have 
actually felt good."  The Veteran denied a history of 
assaultiveness or "contemplating suicide," but stated that 
he had some "serious thoughts on occasion [about suicide]."  
He stated that his wife was somewhat "impatient" with him, 
but he was grateful for her support.  He was also 
"delighted" with his son.  The Veteran reported poor 
social/peer relationships and disliked crowds.  The Veteran 
admitted some involvement in managing his financial affairs, 
but stated that his wife wrote "98% of the checks," and 
that without her, he would have to hire an accountant.  

Upon mental status examination, the Veteran's thought process 
was described as ponderous, but goal-directed, coherent, and 
linear.  The examiner observed "strong evidence" of 
depression and further noted that the Veteran was treated 
continuously for anxiety disorder.  The Veteran's hygiene and 
appearance were positive and the examiner found the Veteran 
to be "exceptionally well groomed."  The examiner described 
the Veteran's family relationships as "relatively 
satisfying."  The Veteran's GAF score was 58.  The 
impression was chronic, moderately severe PTSD since 1975 
(with ameliorative medication and treatment).              

The Veteran presented to a VA primary care clinic in August 
2005.  He was alert and oriented to person, place, and time.  
The Veteran was also calm, cooperative, appropriately 
dressed, and groomed with good hygiene.  The impression was 
"severe" PTSD, among other conditions.

The following month, in September 2005, the Veteran reported 
to a VA mental health clinic for an initial evaluation.  The 
Veteran described subjective symptoms of flashbacks, 
increased startle response, avoidant behavior, irritability, 
insomnia, and intermittent panic attacks and depression 
symptoms with decreased interest, concentration, and energy.  
Upon mental status examination, the Veteran was noted to be 
well groomed, but fatigued.  In particular, the examiner 
observed that the Veteran was "dosing off periodically."  
The Veteran's mood was dysphoric and his speech showed 
decreased productivity.  However, the examiner pointed out 
that the Veteran's thought process was goal-oriented without 
evidence of psychosis, suicidal or homicidal ideation, or 
auditory or visual hallucinations.  The impression was PTSD 
and depression, not otherwise specified (NOS), rule out panic 
disorder.  A follow-up treatment noted dated October 2005 
indicated that the Veteran's GAF score was 50.

The Veteran sought additional private psychiatric care from 
Dr. N. in February 2006.  It was noted at that time that the 
Veteran took Xanax approximately one to three times per day.  
He reported subjective symptoms of depression and anxiety, 
but denied delusions or hallucinations.  Dr. N. further 
indicated that the Veteran was not a danger to himself or 
others.  The Veteran returned one month later, in March 2006 
for a follow-up appointment.  Dr. N. increased the Veteran's 
Zoloft at that time.  No evidence of delusions, 
hallucinations, or suicidal or homicidal ideation was found.   

Also included in the claims file is a May 2006 letter from a 
VA Vet Center.  The author noted that the Veteran began 
coming to the Vet Center in February 2006 for management of 
his PTSD symptoms.  It was also noted that the Veteran 
received private psychiatric treatment and medication 
management.  According to the author, the Veteran endorsed 
frequent suicidal ideation, significant depressive symptoms 
with a 25-pound weight gain in the past 24 months, impaired 
sleep, low energy, difficulty completing work-related duties, 
and feelings of guilt and depression. 

The Veteran reported for additional VA psychiatric care in 
May 2006 and expressed suicidal ideation.  He continued to 
work as a county truck driver and stated that he worked due 
to "financial strains."  The Veteran opined that his 
anxiety would be decreased if he did not work.  It was noted 
that the Veteran had difficulty driving over bridges.  He 
also reported decreased interest in activities (i.e., 
fishing), and stated that the "good days" were "few."  
Upon mental status examination, the Veteran was appropriately 
dressed and cooperative.  He was also alert, intact, and 
oriented (times four).  The Veteran's speech was of normal 
rate and tone without evidence of psychomotor agitation or 
retardation.  The examiner described the Veteran's mood as 
anxious and depressed, and noted that his affect was 
congruent with his mood.  The Veteran's thought processes 
were logical and goal-directed.  He denied auditory or visual 
hallucinations or delusions as well as suicidal or homicidal 
ideation or plan.  His judgment, insight, and memory were 
"good," while his concentration was "fair."  The Veteran's 
GAF score was 51 and the impression was PTSD.

The Veteran returned to a VA mental health clinic in July 
2006.  He stated that he felt unmotivated at that time to 
fish or participate in any leisure activities with his son.  
The Veteran reported an improved mood following a medication 
change.  On "bad days," (approximately three days per week) 
the Veteran reported subjective symptoms of anxiety, deep 
thoughts of past combat, depression, guilt, and low energy.  
He denied suicidal or homicidal ideation.  The Veteran's GAF 
score was 54.  The impression was PTSD.

The Veteran was also afforded another VA C&P examination that 
same month.  Initially, the examiner noted that the Veteran 
was lethargic, sleepy, and difficult to understand.  The 
examiner subsequently elicited information about the 
Veteran's social, educational, and employment histories.  The 
examiner noted that the Veteran continued to work as a truck 
driver because he "had to."  The Veteran described 
subjective symptoms of suicidal ideation (by driving a truck 
off of a bridge), depressed mood, and impaired sleep.  He 
stated that there was "nothing left to live for except my 
son."  The Veteran described his marital relationship as 
"poor," but stated that his family relationship was 
"okay."  He denied a history of suicide attempts, violence, 
assaultiveness, or impaired impulse control.

Upon physical examination, the Veteran's cognition was noted 
to be slow, but linear.  His eye contact and ability to 
maintain minimal personal hygiene were described as "fair," 
and it was further noted that the Veteran was oriented to 
person, place, and time.  His speech was ponderous, slow, and 
sleepy.  He spoke of suicidal possibility and indicated that 
he did "a lot of lock-checking."  The Veteran stated that 
his wife "does the books," and he was unsure whether he 
could do them in her absence.  Rather, the Veteran indicated 
that he would request help from another family member in 
completing these tasks.  The Veteran's GAF score was 50, a 
noted decline of eight points since the previous VA C&P 
examination.  The impression was chronic, moderately severe 
PTSD.  

The Veteran sought additional care at a VA mental health 
clinic in January 2007.  He reported improved sleep over the 
holidays and stated that it was a "good day."  The examiner 
described the Veteran's mood as "fairly upbeat."  Upon 
mental status examination, the Veteran was appropriately 
dressed and cooperative, but he had poor eye contact or 
closed eyes.  His speech was of normal rate, volume, and 
tone, and no evidence of psychomotor agitation or retardation 
was noted.  The Veteran's mood was depressed and his affect 
was congruent with his mood.  His thought process was logical 
and goal-directed, and he was noted to be intact, alert, and 
oriented (times four).  The Veteran had good insight and 
judgment and the examiner described his memory and 
concentration as "fair."  No hallucinations, delusions, or 
suicidal or homicidal ideation was found.  The Veteran's GAF 
score was 49.  The impression was PTSD.  See also March 2007 
VA mental health clinic note.  
 
In a June 2007 VA mental health clinic note, the Veteran 
stated that he "loved" spending time with his son "but I 
can't seem to do what he wants."  The Veteran indicated that 
he recently went to watch his son's performance at school, 
went fishing once since the last appointment, and took his 
son to all of his basketball practices.  Upon mental status 
examination, the Veteran was appropriately dressed and 
cooperative, but had poor eye contact or closed eyes.  His 
speech was of normal rate, volume, and tone, and no evidence 
of psychomotor agitation or retardation was noted.  The 
Veteran's mood was depressed and his affect was congruent 
with his mood.  His thought process was logical and goal-
directed, and he was noted to be intact, alert, and oriented 
(times four).  The Veteran had good insight and judgment and 
the examiner described his memory and concentration as 
"fair."  No hallucinations, delusions, or suicidal or 
homicidal ideation was found.  The Veteran's GAF score (in 
January 2007) was 49.  The impression was PTSD.  

Associated with the claims file is a May 2009 Vet Center 
note.  According to the author, the Veteran received 18 
individual counseling sessions at the Vet Center, ending in 
September 2006.  At the time of the counseling sessions, the 
author noted that the Veteran had "significant depressive 
symptoms," including lack of energy, fatigue, and lack of 
motivation.  The Veteran also reported periodic suicidal 
thoughts without intent or plan, insomnia, intrusive 
thoughts, and significant social isolation.  In summary, the 
author described the Veteran as a combat veteran with PTSD 
and depressive symptoms.  

The Veteran underwent another VA C&P examination in July 
2009.  Initially, the examiner described the Veteran's 
appearance as "arresting."  According to the examiner the 
Veteran appeared to be "fighting sleep, with swollen eyes" 
and "relatively unresponsive."  The examiner subsequently 
elicited information about the Veteran social, educational, 
and employment histories.  It was noted that the Veteran 
worked as a truck driver, but was presently "under 
reprimand" following an accident.  The Veteran also 
indicated that he recently had a sleep study, after which he 
was prescribed use of a continuous positive airway pressure 
(CPAP) machine.  The examiner expressed surprise that the 
Veteran was still employed, but indicated that he "gained 
very little knowledge by the time the evaluation was over."  
The impression was PTSD.

The examiner also stated that the Veteran's PTSD had 
"worsened considerably," unless his "inertia was because 
of medication."  The examiner provided an addendum following 
the Veteran's examination.  In particular, the examiner 
reviewed the Veteran's claims file and noted that the July 
2009 examination was the third examination of the Veteran.  
The examiner further stated that he had some initial 
suspicion of symptom aggrandizement, but that the Veteran's 
file, "in aggregate, supports the opinion expressed in my 
last evaluation."       

The Veteran returned to a VA mental health clinic in August 
2009 for continued treatment.  The Veteran reported being 
"okay," but stated that he was never without depressive 
symptoms.  It was noted that the Veteran was still employed 
as a truck driver.  He also reported tiredness due to other 
medical conditions.  The examiner noted that the Veteran 
persisted with chronic PTSD and major depressive symptoms, 
including numbing, irritability, hypervigilance, less vivid 
nightmares, and daily, vague suicidal ideation and plans.  
The examiner also noted that the Veteran struggled with 
suicidal ideation for years, but found no evidence of 
auditory or visual hallucinations, delusions, or homicidal 
ideation.  The examiner described the Veteran's 27-year 
marriage to his wife as "stable."  

Upon mental status examination, the Veteran was neatly 
attired and groomed.  He was pleasant, cooperative, and 
obviously drowsy, with evidence of mild decrease in 
psychomotor activity.  The Veteran's speech was soft and his 
mood was mildly depressed and anxious.  His affect was 
constricted, but his thought process was logical and linear.  
He was also noted to be fully alert and oriented with 
appropriate judgment and insight.  No evidence of 
hallucinations, delusions, or suicidal or homicidal ideation 
was found.  The Veteran's GAF score was 55.  The impression 
was PSTD and major depressive disorder (MDD). 

Given the evidence of record, the Board finds that the 
preponderance of the evidence supports an initial evaluation 
of 70 percent for the Veteran's PTSD, but not higher, for the 
entire period of time covered by this appeal.  The Veteran's 
GAF scores during this period ranged from 49 to 58.  Such 
scores reflect moderate to serious symptoms.  In light of the 
evidence described above, the Board finds that the Veteran's 
PTSD symptomatology more nearly approximates the criteria for 
an initial 70 percent evaluation, but not higher.  

The Board notes that the Veteran has produced evidence in 
support of his claim for a higher initial evaluation to show 
that he has multiple symptoms of PTSD, including suicidal 
thoughts, poor social/peer relationships, avoidant behavior, 
flashbacks, increased startle response, irritability, 
insomnia, intermittent panic attacks and depression symptoms 
with decreased interest, concentration, and energy, fatigue, 
anxiety, decreased interest in activities, guilt, intrusive 
thoughts, and hypervigilance. 

In addition, the objective medical evidence of record showed 
that the Veteran's PTSD is manifested by significant 
depression with decreased motivation, interest, energy, and 
concentration, flashbacks, vivid recollections of combat, 
disturbing dreams, nightmares with intense episodic anxiety, 
weight gain, impaired sleep, difficulty completing work-
related duties, feelings of guilt, social isolation, anxiety, 
ponderous, slow, and sleepy speech, hypervigilance, numbing, 
dysphoric mood and constricted affect, and frequent suicidal 
ideation with occasional plan.  See VA and private treatment 
records dated December 2004, December 2005, April 2005, 
September 2005, May 2006, July 2006, January 2007, May 2009, 
and July 2009.  

The Board also notes that the Veteran's PTSD symptoms are 
routinely described as chronic, moderately severe, and/or 
severe.  See VA and private treatment records dated April 
2005, August 2005, July 2006, and July 2009.  In April 2005, 
for instance, the Veteran stated that his PTSD got 
progressively worse since discharge from service.  The 
examiner concurred with this assessment, noting that "in 
this case, [the Veteran] is correct."  Similarly, medical 
evidence of record also revealed that the Veteran experienced 
frequent suicidal ideation with occasional plan (i.e., 
driving his truck off of a bridge).  The July 2009 VA C&P 
examiner, for example, expressed surprise that that the 
Veteran still worked and he also noted that the Veteran was 
"under reprimand" following a work-related vehicle 
accident.  The examiner further stated that the Veteran's 
PTSD had "worsened considerably," unless his "inertia was 
because of medication."  

Accordingly, the Board finds that the Veteran is entitled to 
an initial evaluation of 70 percent, but not higher, for his 
service connected PTSD for the entire period of time covered 
by this appeal.     

The Veteran is not, however, entitled to a 100 percent 
evaluation based on the evidence of record for any period of 
time covered by this appeal.  Namely, there is no evidence of 
record demonstrating total occupational and social impairment 
due to gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, intermittent inability to perform activities 
of daily living, disorientation to time or place, or memory 
loss for names of closes relatives, own occupation, or own 
name.  

The Board acknowledges that the Veteran in this case reported 
frequent suicidal ideation with occasional plan.  The 
Veteran's statements to this effect were noted in the 
objective medical evidence of record.  However, as noted 
above, these symptoms alone are insufficient to warrant a 100 
percent evaluation, particularly where, as here, the Veteran 
was deemed not to be a danger to himself or others in 
February 2006.  Thus, the Veteran is not entitled to a 100 
percent evaluation for any period of time covered by this 
appeal.

In sum, the Veteran is entitled to an initial evaluation of 
70 percent for his service-connected PTSD, but not higher, 
for the entire period of time covered by this appeal.  The 
Board notes that the Veteran has been diagnosed as having 
psychiatric conditions in addition to the service-connected 
PTSD.  As the symptoms attributable to other psychiatric 
conditions have not been clearly disassociated from his PTSD, 
the Board considered all psychiatric symptoms in reaching the 
above conclusions.  See Mittleider v. West, 11 Vet. App. 181, 
182 (1998). 

The Board further finds that there is also no evidence that 
the manifestations of the Veteran's service-connected PTSD is 
unusual or exceptional to demonstrate that the rating 
schedule is inadequate for determining the proper level of 
disability.  
Furthermore, as there is no indication in the record as to 
why the Veteran's case is not appropriately rated under the 
schedular criteria, extraschedular consideration is not 
warranted in this case, particularly where, as here, the 
signs and symptoms of the Veteran's service-connected PTSD 
are addressed by the relevant criteria as discussed above and 
higher schedular ratings are likewise still available.  

In this regard, it is also pointed out that the assignment of 
an initial 70 percent schedular rating shows that the Veteran 
has functional impairment that is significant.  The currently 
assigned rating also contemplates that there is commensurate 
industrial impairment as a result of the Veteran's service-
connected PTSD.  See also, 38 C.F.R. § 4.1 (2009) (noting 
that the percentage ratings represent as far as can be 
practically determined the average impairment in earning 
capacity resulting from service-related diseases and injuries 
and their residual conditions in civilian occupations).  
However, as discussed above, the Veteran has worked 
essentially continuously since discharge from service, most 
recently as a truck driver.  Moreover, there is no evidence 
of frequent periods of hospitalization for psychiatric care 
and the Veteran specifically stated that he seldom lost time 
from work as a result of his PTSD symptoms.  See July 2006 VA 
C&P examination report.  Therefore, the Board finds that the 
criteria for submission for an extraschedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1) are not met.  See Thun v. Peake, 
22 Vet. App 111, 115-16 (2008); see also Bagwell v. Brown, 9 
Vet. App. 237 (1996).  
  
In reaching these conclusions, the Board has applied the 
benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
Veteran and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the Veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the Veteran is expected to provide.  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the Veteran with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection.  The Veteran should also be informed that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

With regard to the Veteran's initial rating claim for PTSD, 
the Veteran is challenging the initial evaluation assigned 
following the grant of service connection.  In Dingess, the 
Court held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  Thus, because the Board finds 
that the Veteran's claim has been substantiated, additional 
notice is not required.  

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issue has been obtained.  
The Veteran's service treatment and post-service treatment 
records have been obtained  The Board notes that Dr. H. 
stated that he treated the Veteran for generalized anxiety 
disorder with elements of panic disorder without agoraphobia 
since October 1999.  See December 2004 statement.  However, 
the first pertinent evidence from Dr. H. is dated December 
2004.  VA requested on two separate occasions (May and July 
2009) that the Veteran complete the required authorization 
forms to allow these records to be associated with the claims 
file and reviewed in conjunction with the current claim.  The 
Veteran did not provide the required authorization forms 
despite repeated requests to do so.  However, the Veteran 
stated in July 2009 that "Dr. H. practice has closed; and he 
is unreachable."  The Veteran was also afforded multiple VA 
examinations in connection with the current PTSD claim.  
Accordingly, the Board finds that VA has complied, to the 
extent required, with the duty-to- assist requirements found 
at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).


ORDER

An initial evaluation of 70 percent, but not higher, for PTSD 
is granted for the entire period of time covered by this 
appeal.


____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


